 

Case 2:21-mj-00078-VCF Document 2 Filed 01/21/21 Page 1 of IPER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

BY:[L] INFORMATION [[] INDICTMENT [X] COMPLAIN]

 

Matter Sealed: [| Juvenile CT Other than Juvenile

[[] Pre-indictment Plea [[] Superseding

CL) Indictment
Informatian

[_] Defendant Added
[_] Charges/Counts Added

Name of District Court, and/or Judge/Magistrate Location (City)

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DISTRICT OF NEVADA

Divisional Office
AYLIN ALEXANDER

Ou.s. aty Cootheru.s. agency
Phone No.

RACHEL KENT, SAUSA

 

Name and Office of Person
Furnishing Information on
THIS FORM

Name of Asst.
U.S. Attomey
(if assigned)

 

 

PROCEEDING

Name of Complainant Agency, or Person (& Title, if any)
NATIONAL PARK SERVICE

person is awaiting trial in another Federal or State Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. CASE NO.
_ . 2:21-MJ-00078-VCF
USA vs. ;

Defendant: KASHIF JENIECE SHANKLE

ee

. fe] ___ SERVED ON
Address: COUNSEL/PARTIES OF RECORD
JAN 21 2021

[| Interpreter ReQLaRadiS DBIEStCOURT

BY DISTRICT OF NEVADA DEPUTY
Birth fF Mate-——-f] Alien
Date —— LJ Female (if applicable)

Social Security Number

 

 

 

(give name of court)

 

 

 

previously dismissed which were
dismissed on motion of:

CO U.S. Atty oO Defense

 

 

 

DEFENDANT
Issue: Warran v mons
CT this person/proceeding transferred from another district LI t Sum
per (circleone)FRCrP 20, 21 or 40. Show District
Location Status:
Arrest Date or Date Transferred to Faderal Custody
C] this is a reprasecution of charges

LJ Currently in Federal Custody
CJ Currently in State Custody

 

SHOW C1 writ Required
([] this prosecution refates to a DOCKET NO. CJ Currently on bond
pending case involving this same .
defendant. (Notice of Related [7 Fugitive
Case must still be filed with the
Clerk.)
CF prior proceedings or appearance(s) “ NSE NG E Defense Counsel (if any):
before U.S. Magistrate Judge n .
regarding this defendant were 1
recorded under LI FPD CJ CJA LJ RETD
I ; [| Appointed on Target Letter
ace Oo Clark
offense County

 

 

 

LJ This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts 4

 

Set Title & Section/Offense Level
{Petty = 1 / Misdemeanor = 3 / Felony = 4)

 

Description of Offense Charged Felony/Misd,

 

4 36 C.F.R. Section 4.2(b); NRS 483.550(1)

Driving without a Driver's License

Felony
*/Misdemeanor

 

 

Felony
Misdemeanor

 

Felony
Misdemeanor

 

Felony

 

 

 

 

Misdemeanor,
Felony —
Misdemeanor

 

 

 

 
